Citation Nr: 9930454	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  99-03 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for cysts, including 
based on exposure to Agent Orange.

2.  Entitlement to service connection for sigmoid colon 
polyps, including based on exposure to Agent Orange.

3.  Entitlement to service connection for a psychiatric 
disorder, secondary to medication prescribed for the service-
connected urticaria with pruritus.  

4.  Entitlement to an increased rating for urticaria with 
pruritus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Stella Candelaria


WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse, and his representative


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1992 rating decision of the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA); and a December 1998 
decision from the RO hearing officer.  

The issues of entitlement to service connection for a 
psychiatric disorder, secondary to medication prescribed for 
the service-connected urticaria with pruritus, and 
entitlement to an increased rating for urticaria with 
pruritus, will be addressed in the Remand portion of this 
decision.  

The Board notes that, in a November 1995 rating decision, the 
RO denied the veteran's claim for entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  The veteran did not file a 
Notice of Disagreement (NOD) pertaining to this issue, and 
the matter has not been certified for appellate review.  
However, at a personal hearing before the undersigned Member 
of the Board at the RO in June 1999, the veteran's 
representative again raised the issue.  Since the issue is 
not properly before the Board at this time, it may not be 
addressed in this decision.  However, it is referred to the 
RO for appropriate development.  

The veteran's claims file reveals that he has been 
represented by the Disabled American Veterans, and there is 
no indication that his power of attorney in favor of that 
organization has been revoked.  However, the representative 
listed on the title page of this decision was recognized, at 
the time of the veteran's June 1999 travel board hearing, as 
his authorized representative for this particular claim, in 
accordance with 38 C.F.R. § 20.605 (1999).  


FINDINGS OF FACT

1.  The veteran served on active duty in Vietnam.  

2.  The veteran has not been diagnosed with any disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.  

3.  There is no competent evidence of record of a nexus 
between the veteran's current cysts or sigmoid colon polyps 
and any incident of service origin, including exposure to 
Agent Orange.  

4.  There is no evidence of a current psychiatric disorder.


CONCLUSION OF LAW

The claims for service connection for cysts and sigmoid colon 
polyps, including based on exposure to Agent Orange, and the 
claim for service connection for a psychiatric disorder, 
claimed as secondary to a service-connected disability, are 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service records indicate that the veteran served in Vietnam.  
Service medical records do not show any treatment for cysts 
or sigmoid colon polyps.  Upon separation examination in 
April 1970, no clinical abnormalities were noted.  

A VA consultation sheet, dated in February 1988, indicated 
that the veteran was seen for complaints of a papule on his 
right cheek.  It was noted that he had a history of benign 
cysts being removed through minor surgery.  Clinical 
evaluation revealed that the papule was inflamed, and 
excision was recommended.  

VA treatment records reveal that the veteran was seen in May 
1988 for complaints of masses on his right jaw and right 
scapula.  The masses were surgically removed.  The post-
operative pathology report indicated that the masses were 
epidermal inclusion cysts.  No malignancy was identified.  

A discharge summary from the Albuquerque, New Mexico, VA 
Medical Center (VAMC), reported that the veteran was 
hospitalized at that facility from December 23-28, 1992.  He 
presented with complaints of a growth in his right hand which 
had progressively increased in size over the past years.  He 
noted that there was a burning sensation in the area.  His 
past surgical history indicated that he had had multiple 
subcutaneous cysts removed from various body parts.  The mass 
on the right hand was excised, and a pathology report 
concluded that it was a keratinous cyst.  

VA treatment records, dated from January 1994, to October 
1994, indicate that the veteran was seen for complaints of 
bright red blood per rectum, as well as anal burning and 
itching.  In January 1994, he underwent a flexible 
sigmoidoscopy which revealed a small sigmoid polyp.  The 
polyp was removed.  Histopathology indicated that the polyp 
was adenomatous, and the veteran was scheduled for a complete 
colonoscopy.  A progress report, dated in May 1994, noted 
that the veteran had a rectal polyp and a history of exposure 
to Agent Orange.  In July 1994, a colonoscopy with biopsies 
was performed.  The procedure revealed that the cecum, the 
ascending colon, the transverse colon, the descending colon, 
and the sigmoid colon were all within normal limits.  There 
were 2+ internal hemorrhoids in the rectum and isolated 
aphthous ulcers.  The impression was internal hemorrhoids.  A 
follow-up report, dated in October 1994, revealed that no 
polyps were detected during the colonoscopy.  The veteran was 
advised to schedule another colonoscopy in three years.  

None of the medical evidence of record shows that the veteran 
has been treated for or given a diagnosis of a psychiatric 
disorder of any type.  

At a personal hearing before a hearing officer at the RO in 
September 1996, the veteran testified that he developed cysts 
on various body parts over the years.  They had been 
surgically removed.  He had also been treated for sigmoid 
colon polyps.  The veteran reported that he had nervousness 
and depression which he associated with use of medication 
prescribed for his service-connected skin disorder.  However, 
he testified that he had not sought psychiatric of 
psychological treatment for this.  

At a personal hearing before the undersigned Member of the 
Board at the RO in June 1999, the veteran testified that he 
had several cysts removed from various body parts over the 
years.  He reported that he had not been given an explanation 
for the cause of the cysts, and there had been no recurrence 
lately.  In the early 1990's, he had polyps removed from his 
colon.  His wife also testified that several cysts had been 
removed from the veteran's face, and that they had left 
scars.  His representative related that she knew the veteran 
for many years and was aware that he had been treated by VA 
for symptoms related to exposure to chemicals.  She also 
related that he has experienced ongoing physical problems as 
a result of this exposure.  The veteran again reported 
nervousness and depression which he characterized as side 
effects of the medication prescribed for control of his skin 
disorder, but he testified that he had not been treated for a 
psychiatric disorder.  


II.  Analysis

The threshold question to be addressed in this case is 
whether the veteran has presented well-grounded claims.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claims must fail 
and there is no further duty to assist in their development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).  See Morton v. West, 12 Vet.App. 477, 
480 (1999) (noting that the Federal Circuit, in Epps v. 
Gober, supra, "rejected the appellant's argument that the 
Secretary's duty to assist is not conditional upon the 
submission of a well-grounded claim").  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993); see also Grottveit v. Brown, 5 Vet.App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
Hence, lay persons (i.e., persons without medical training or 
expertise) are not competent to offer medical opinions.  
Heuer v. Brown, 7 Vet. App. 379 (1995); Magana v. Brown, 
7 Vet.App. 224 (1994); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  See also, Lathan v. Brown, 7 Vet.App. 359 (1995) 
(where the determinative issue involves medical etiology or 
diagnosis, medical evidence is required).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 
Vet.App. 169 (1998); Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113, 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (1999).  

Guidance accompanying the above regulation indicates:  

Note (1):  The term "soft-tissue sarcoma" includes 
the following:  Adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma 
(malignant synovioma), malignant giant cell tumor of 
tendon sheath, malignant schwannoma, including 
malignant schwannoma with rhabdomyoblastic 
differentiation (malignant Triton tumor), glandular 
and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, 
alveolar soft part sarcoma, epithelioid sarcoma, 
clear cell sarcoma of tendons and aponeuroses, 
extraskeletal Ewing's sarcoma, congenital and 
infantile fibrosarcoma, malignant ganglioneuroma.  
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  However, 
in a recent decision, the Court stated that "neither the 
statutory nor the regulatory presumption will satisfy the 
incurrence element of Caluza where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 
1116(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 
Vet.App. 164, 168 (1999).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 
supra, 9 Vet.App. at 44.  See Brock v. Brown, 10 
Vet.App. 155, 160-61 (1997).  Thus, the presumption is not 
the sole method for showing causation.  However, as noted 
above, where the issue involves a question of medical 
diagnosis or causation as presented here, medical evidence 
which indicates that the claim is plausible is required to 
set forth a well-grounded claim.  Grottveit, supra.  

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam, and 
that he has had several cysts and sigmoid colon polyps 
removed over the years.  However, cysts and sigmoid colon 
polyps are not presumptive diseases listed in either 
38 U.S.C.A § 1116(a) or 38 C.F.R. § 3.309(e).  In addition, 
it is not shown that either of these conditions was found to 
be malignant.  Accordingly, under the law, the veteran is not 
entitled to a presumption that his cysts or sigmoid colon 
polyps are etiologically related to exposure to herbicide 
agents used in Vietnam.  See McCartt, supra.  

Nevertheless, the veteran may still establish service 
connection for cysts and sigmoid colon polyps on a direct 
basis by showing that these conditions were, in some way, 
related to service.  However, the Board finds that service 
connection for cysts or sigmoid colon polyps may not be 
granted.  There is no competent evidence showing that the 
veteran's cysts or sigmoid colon polyps were incurred in or 
aggravated by service.  Additionally, a continuity of 
symptoms has not been shown for either condition, and neither 
condition was reported to be causally related to the 
veteran's service or exposure to Agent Orange.  Hence, direct 
service connection for cysts or sigmoid colon polyps has also 
not been established.  38 C.F.R. § 3.303 (1999).  

While the veteran, his wife, and his representative assert 
that the cysts and sigmoid colon polyps are due to his 
exposure to Agent Orange in service, those assertions have 
not been substantiated by the medical evidence, and the 
record does not indicate that any of those individuals has 
medical expertise.  The Board notes that while lay statements 
may be accepted to prove an incidence or aggravation of a 
disease or injury in service, medical evidence of the nexus 
or aggravation must also be provided if a legal presumption 
does not apply.  Assertions of medical relationship, 
causation or diagnosis, made by anyone lacking the medical 
training and expertise to enter such a judgment, cannot 
constitute evidence sufficient to render a claim well 
grounded.  Grottveit, King, supra.  Here, there is neither 
continuity of symptoms nor any competent, medical, evidence 
to establish a nexus between current disability and service, 
and the legal presumptions are inapplicable under the facts 
of this case.  Therefore, the Board concludes that the 
veteran's claims of service connection for cysts and sigmoid 
colon polyps are not well grounded and must be denied.  

For like reasons, the Board also finds that the claim for 
service connection for a psychiatric disorder, on a secondary 
basis, is not well grounded and the claim is denied.  There 
is no evidence of a current psychiatric disorder, and without 
evidence of current disability, the claim is not well 
grounded.  While it is apparent that the veteran believes he 
has psychiatric symptoms, which are described as nervousness 
and depression that he believes are due to prescribed 
medication, he is not a physician and is not competent either 
to render a diagnosis or to provide an opinion as to etiology 
of the claimed disorder.  While the Board acknowledges that 
the veteran was not provided a supplemental statement of the 
case showing the legal criteria governing a grant of service 
connection on a secondary basis, the veteran is not 
prejudiced by the Board's decision that his claim for 
secondary service connection is not well grounded.  It is 
apparent from the veteran's claim and his testimony that he 
is aware that service connection may be awarded for 
disability that is proximately due to or the result of a 
service-connected disability, and he has had the opportunity 
to present argument as to why he believes service connection 
for a psychiatric disorder should be granted as secondary to 
medication prescribed for his service-connected skin 
disorder.  However, in the absence of evidence of a current 
psychiatric disoder, his claim cannot be well grounded, and 
the Board concludes that the veteran was not prejudiced by 
the absence of notice of 38 C.F.R. § 3.310(a) (1999), the 
controlling regulation.


ORDER

Service connection for cysts and sigmoid colon polyps, 
including based on exposure to Agent Orange, and service 
connection for a psychiatric disorder, claimed as secondary 
to medication prescribed for service-connected urticaria, is 
denied.  


REMAND

The Board notes, with regard to the issue of entitlement to 
an increased rating for the service-connected urticaria with 
pruritus, that in the December 1998 decision, the hearing 
officer granted service connection for the disorder and 
assigned a 10 percent disability rating based on the medical 
evidence that was in the claims folder at that time.  
However, the veteran was never afforded a VA examination 
after service connection was established, or when he asserted 
that he was entitled to a higher rating.  VA regulations 
provide that accurate and fully descriptive medical 
examinations are required in order to properly apply the 
relevant rating criteria.  See 38 C.F.R. § 4.1 (1999).  
Therefore, the Board finds that this issue must be returned 
to the RO for further evidentiary development.  

The Board notes that, the veteran submitted evidence directly 
to the Board at his June 1999 hearing, and signed a waiver of 
RO review of this evidence at the hearing in accordance with 
38 C.F.R. § 20.1304.  However, as outlined above, the Board 
has found that a remand is necessary for other reasons.  This 
evidence has been associated with the claims folder and 
should be considered in conjunction with the other evidence 
of record.  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should ask the veteran to identify any 
physicians (VA or private) who have provided 
recent treatment for his service-connected 
urticaria with pruritus.  After obtaining any 
necessary releases, the RO should attempt to 
obtain any such private treatment records and any 
additional VA medical records, which are not 
already in the file, and incorporate them into the 
claims folder.  

2.  The RO should schedule the veteran for a VA 
dermatology examination to ascertain the severity 
of his urticaria with pruritus.  Before evaluating 
the veteran, the examiner should review the claims 
folder.  The examiner should specifically note the 
areas of the body that are affected by the skin 
disorder, and fully describe the symptoms 
associated with the disorder.  

3.  Thereafter, the RO should readjudicate the 
issue of entitlement to an increased rating for 
urticaria with pruritus.  If the determination 
remains unfavorable to the veteran, he and his 
representative should be provided an appropriate 
Supplemental Statement of the Case, and given the 
opportunity to respond.  

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if necessary.  No action is required of the veteran until he 
receives further notice; however, he is advised that he has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals







